DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8 and 9 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/17/22.

Claim Objections
Claim 10 is objected to because of the following informalities: “the outer tube” in line 6 should read “an outer tube”.  Appropriate correction is required.

Allowable Subject Matter
Claims 1 – 7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record, taken alone or in combination, fails to disclose or render obvious an electrical penetration device comprising, among other things, a sealing glass or optical fiber Bragg grating as claimed. The closest relevant prior art of record, Panek et al. (U.S. Patent # 4,058,671), teaches a penetration assembly with a conductor (28), supporting and fixing blocks (52 and 54) and a plastic tube to divide the annular cavity of fig. 3, but fails to teach or suggest an optical fiber Bragg grating in a sealing glass as claimed. 
Furthermore, Fernald et al. (WO 00/33034 A1), teaches a Bragg grating (12) embedded in inner tube (20) that is fused to an outer tube (40) but ‘034 is silent to a sealing glass dividing an annular cavity as claimed. 
Thus, with no teaching from the prior art, and without the benefit of applicant's teachings, there is no motivation for one of ordinary skill in the art to combine/modify the prior art of record in a manner so as to create the claimed invention. 


Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record, taken alone or in combination, fails to disclose or render obvious an electrical penetration device comprising, among other things, a sealing glass or optical fiber Bragg grating as claimed. The closest relevant prior art of record, Panek et al. (U.S. Patent # 4,058,671), teaches a penetration assembly with a conductor (28), supporting and fixing blocks (52 and 54) and a plastic tube to divide the annular cavity of fig. 3, but fails to teach or suggest an optical fiber Bragg grating in a sealing glass as claimed. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dutton et al. (GB 958,439).
‘439 teaches an electrical penetration device, comprising: a flange (1), a locking nut (16), a holddown ferrule (17), a mounting sleeve (14), and at least one electrical penetration assembly (another of 2 or 9); an inner wall (tapered portion, fig. 2) of a top end of the mounting sleeve is provided with a sealing ring groove (where 18 compresses), and an outer wall of a bottom end of the mounting sleeve is provided with an external thread (col. 2, lines 75 – 85); the flange is provided with a mounting through hole (25), an upper part of which has an internal thread matched with the external thread (fig. 2), and an outer tube (2) is inserted in the mounting sleeve; the holddown ferrule is sleeved on the outer tube (fig. 2), a bottom end of the holddown ferrule is inserted in the sealing ring groove, and a top end thereof protrudes from the mounting sleeve (fig. 2); the locking nut is threadedly connected with a top of the mounting sleeve and holds down the holddown ferrule (col. 2, lines 75 – 85).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD H SMITH/            Primary Examiner, Art Unit 2874